EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Afshin (Mehdi) Zamanpour on September 22, 2021.
The claims have been amended as follows: 
1. (Currently Amended) An inclined shaft continuous feeding system for solid backfilling materials, comprising: a surface loading system, an inclined shaft transportation system, and a downhole unloading system, wherein the inclined shaft transportation system is arranged between the surface loading system and the downhole unloading system; wherein, the inclined shaft transportation system comprises a bottom unloading dumper, a plurality of support guide wheels, a guide rail, a drive wheel, a reverse wheel, and a traction steel wire rope configured between the drive wheel and the reverse wheel; the guide rail is racetrack-shaped; the traction steel wire rope is provided on an interior side of the racetrack-shape of the guide rail; the drive wheel and the reverse wheel are respectively engaged with two ends of the guide rail at an inner side; a first side of a bottom unloading dumper is fixedly connected to the traction steel wire rope; a second side of the bottom unloading dumper is engaged with the guide rail configured on an inner wall of the inclined shaft; the plurality of support guide wheels are arranged on an interior side of the race-track shape; and an upper portion of each support guide wheel is fixed on the inner wall of the inclined shaft for the traction steel wire rope to pass through.  
2. (Original) The inclined shaft continuous feeding system for the solid backfilling materials according to claim 1, wherein the surface loading system comprises a surface conveyor and a surface stock bin connected to the surface conveyor.  
3. (Original) The inclined shaft continuous feeding system for the solid backfilling materials according to claim 1, wherein the downhole unloading system comprises a material unloading platform, a downhole stock bin, and a downhole conveyor; a semicircle at an end of the guide rail located in 
4. (Original) The inclined shaft continuous feeding system for the solid backfilling materials according to claim 3, wherein the downhole unloading system further comprises a full-stock alarm device, and the full-stock alarm device is configured on an upper portion of an inner wall of the downhole stock bin.  
5. (Original) The inclined shaft continuous feeding system for the solid backfilling materials according to claim 1, wherein at least one bottom unloading dumpers is provided.  
6. (Original) The inclined shaft continuous feeding system for the solid backfilling materials according to claim 5, wherein a plurality of bottom unloading dumpers are provided, and the plurality of bottom unloading dumpers are fixedly connected to the traction steel wire rope with a same interval.  
7. (Original) The inclined shaft continuous feeding system for the solid backfilling materials according to claim 6, wherein the first side of the bottom unloading dumper is fixedly connected to the traction steel wire rope by a pressure plate and a bolt.  
8. (Original) The inclined shaft continuous feeding system for the solid backfilling materials according to claim 1, wherein the plurality of support guide wheels are equidistantly configured inside the inclined shaft.  
9. (Original) The inclined shaft continuous feeding system for the solid backfilling materials according to claim 2, wherein at least one bottom unloading dumpers are provided.  
10. (Original) The inclined shaft continuous feeding system for the solid backfilling materials according to claim 3, wherein at least one bottom unloading dumpers are provided.  
11. (Original) The inclined shaft continuous feeding system for the solid backfilling materials according to claim 4, wherein at least one bottom unloading dumpers are provided.  

13. (Original) The inclined shaft continuous feeding system for the solid backfilling materials according to claim 10, wherein a plurality of bottom unloading dumpers are provided, and the plurality of bottom unloading dumpers are fixedly connected to the traction steel wire rope with a same interval.  
14. (Original) The inclined shaft continuous feeding system for the solid backfilling materials according to claim 11, wherein a plurality of bottom unloading dumpers are provided, and the plurality of bottom unloading dumpers are fixedly connected to the traction steel wire rope with a same interval.  
15. (Original) The inclined shaft continuous feeding system for the solid backfilling materials according to claim 2, wherein the plurality of support guide wheels are equidistantly configured inside the inclined shaft.  
16. (Original) The inclined shaft continuous feeding system for the solid backfilling materials according to claim 3, wherein the plurality of support guide wheels are equidistantly configured inside the inclined shaft.  
17. (Original) The inclined shaft continuous feeding system for the solid backfilling materials according to claim 4, wherein the plurality of support guide wheels are equidistantly configured inside the inclined shaft.



Response to Amendment
The amendment filed September 08, 2021 has been entered. 
Claims 1-17 are allowed. 


Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 has been amended to change the limitation of "the traction steel wire rope is provided along an interior side of the guide rail” to the limitation “the traction steel wire rope is provided on an interior side of the racetrack-shape of the guide rail”, as suggested by the examiner in the interview dated September 22, 2021. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1 and its dependent claims 2-17, the prior art fails to teach that the traction steel wire rope is provided on an interior side of the racetrack-shape of the guide rail. While Yang et al. (CN104670245A, provided with translation) teaches (Fig. 1-2): a plurality of guiding tensioning wheels (16) at an interior side of guide rail (17, 19) to guide the wire rope (3), the examiner finds no obvious reason to arrange the traction steel wire rope (3) on an interior side of the race-track shape (see annotated Fig. 2 below) to guide the mine car with the cable (3) as shown in the instant application (see Fig. 3 below). Such a modification would require improper hindsight reasoning. 







Annotated Fig. 2 of Yang 

    PNG
    media_image1.png
    307
    678
    media_image1.png
    Greyscale

Fig. 3 of the instant application

    PNG
    media_image2.png
    184
    151
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617